     Case 2:14-cv-17054 Document 24 Filed 08/18/20 Page 1 of 1 PageID #: 161



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

IN RE:      BOSTON SCIENTIFIC CORP.,
            PELVIC REPAIR SYSTEMS
            PRODUCTS LIABILITY LITIGATION                                      MDL 2326

THIS DOCUMENT RELATES TO:

BARBARA PENDERGRASS,

                                      Plaintiff,

v.                                                           Civil Action No. 2:14-cv-17054

BOSTON SCIENTIFIC CORPORATION,

                                      Defendant.

                          MEMORANDUM OPINION AND ORDER

         On August 30, 2018, a Suggestion of Death was filed by plaintiff's counsel suggesting the

death of Barbara Pendergrass during the pendency of this civil action. [ECF No. 17].

         Pursuant to Federal Rule of Civil Procedure 25(a) and Pretrial Order (“PTO”) # 191

(Requirements for Counsel to Deceased Plaintiffs) filed in In re: Boston Scientific Corp., Pelvic

Repair System Products Liab. Litig., 2:12-md-2326 [ECF No. 6406], the time to substitute a proper

party for the deceased party has expired and there has been no motion to substitute the deceased

party. Barbara Pendergrass is the only plaintiff named in this civil action.

         The court ORDERS that pursuant to Rule 25(a) and PTO # 191, this case is DISMISSED

without prejudice and STRICKEN from the docket. Any pending motions are DENIED as moot.

         The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                              ENTER: August 18, 2020
